USDC IN/ND case 1:20-cv-00365-HAB-SLC document 9 filed 11/20/20 page 1 of 2


                   IN THE UNITED STATES DISTRICT COURT
                          Northern District of Indiana
                             Fort Wayne Division


AR RAZZAAQ RASHID BEY,                 )
                                       )
                   Plaintiff,          )
                                       ) Case No. 1:20-cv-365-HAB-SLC
      v.                               )
                                       )
TYLER O. MOORE, et al.,                )
                                       )
                   Defendants.         )



               HOWARD COUNTY DEFENDANTS’
           MOTION TO DISMISS FOR IMPROPER VENUE
      Defendants, Jordan Buckley, Justin Markley, Alan Weimer, Keith Meyers,

Ezekiel Zimmerman, Robin Byers, Justin Christmas, Kelsey Kirkpatrick, and Ben

Penrod (“Howard County Defendants”), by counsel, pursuant to Fed. R. Civ. P.

12(b)(3) and N.D. Ind. L.R. 7-1, respectfully move the Court for dismissal of

Plaintiff’s Civil Complaint [Doc. 3] for improper venue. Contemporaneously

herewith, Defendants file their brief in support of this motion to dismiss.



                                             Respectfully submitted,

                                             TRAVELERS STAFF COUNSEL INDIANA

                                       By:   /s/ Daniel M. Witte
                                             Daniel M. Witte, 18957-49




                                         1
USDC IN/ND case 1:20-cv-00365-HAB-SLC document 9 filed 11/20/20 page 2 of 2



                          CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document was filed electronically using
the Case Management/Electronic Case Files (“CM/ECF”) system and served via
the CM/ECF system upon registered counsel of record on November 20, 2020.

      I further certify that the foregoing document was served upon the following
persons via first class U.S. mail, postage pre-paid, on November 20, 2020:

      Ar Razzaaq Rashid Bey
      1524 North Purdum Street
      Kokomo, IN 46901

                                     By:   /s/ Daniel M. Witte
                                           Daniel M. Witte, 18957-49

TRAVELERS STAFF COUNSEL INDIANA
280 East 96th Street, Suite 325, Indianapolis, IN 46240
Mailing Address: P. O. Box 64093, St. Paul, MN 55164-0093
PH (317) 818-5121
FX (317) 818-5124
dwitte@travelers.com

DMW:gb




                                       2
